Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-8, 10-17, and 19-20 are allowed.	
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to the amended claim 1 Zhao (CN 105517903A)(English Translated) teaches “A connection apparatus of a detachable gimbal, comprising: an alignment component, wherein the alignment component is configured to align a circuit connection terminal of an unmanned aerial vehicle with a circuit connection terminal of a gimbal; a pre-installed component disposed on the alignment component, wherein the pre- installed component moves relative to the alignment component to fixedly connect the gimbal to a fuselage of the unmanned aerial vehicle; and a locking component disposed on the pre-installed component, wherein the locking component locks the pre-installed component when the pre-installed component moves relative to the alignment component to a preset location.”(Gimbal 11, alignment component 123, pre-installed component 121, and vehicle 100)
Zhao (CN 105517903A)(English Translated) does not teach “wherein the alignment component comprises a gimbal connection plate fixed on the gimbal and a fixing cover fixed on the gimbal connection plate and at least one slideway is formed between the gimbal connection plate and the fixing cover.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in the amended claim 1, these limitations, in combination with remaining limitations of the amended claim 1, are neither taught nor suggested by the prior art of record, therefore the amended claim 1 is allowable.
Claims 3-7 are dependent on the amended claim 1 and are therefore allowable for the same reasons.  	
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to the amended claim 8 Zhao (CN 105517903A)(English Translated) teaches “An unmanned aerial vehicle, comprising a fuselage, a circuit connection terminal of the unmanned aerial vehicle, a gimbal and a circuit connection terminal of the gimbal and comprising a gimbal connection apparatus for detachably connecting the unmanned aerial vehicle to the gimbal, wherein the gimbal connection apparatus comprises: an alignment component, wherein the alignment component is fixed on the gimbal and is configured to align the circuit connection terminal of the unmanned aerial vehicle with the circuit connection terminal of the gimbal; a pre-installed component disposed on the alignment component, wherein the pre- installed component moves relative to the alignment component to fixedly connect the gimbal to the fuselage; and Page 3 of 9Application Serial No. 16/454, 634Patent Reply to office action of May 10, 2022Docket: CU-74308AUTELIFG a locking component disposed on the pre-installed component, wherein the locking component locks the pre-installed component when the pre-installed component moves relative to the alignment component to a preset location.”(Gimbal 11, alignment component 123, pre-installed component 121, and vehicle 100)
Zhao (CN 105517903A)(English Translated) does not teach “wherein the alignment component comprises a gimbal connection plate fixed on the gimbal and a fixing cover fixed on the gimbal connection plate and at least one slideway is formed between the gimbal connection plate and the fixing cover.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in the amended claim 8, these limitations, in combination with remaining limitations of the amended claim 8, are neither taught nor suggested by the prior art of record, therefore the amended claim 8 is allowable.
Claims 10-16 are dependent on the amended claim 8 and are therefore allowable for the same reasons.  	
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to the amended claim 17 Zhao (CN 105517903A)(English Translated) teaches “A detachable gimbal, comprising a gimbal connection apparatus configured to detachably connect an unmanned aerial vehicle to a gimbal, wherein the gimbal connection apparatus comprises: an alignment component, wherein the alignment component is fixed on the gimbal and is configured to align a circuit connection terminal of the unmanned aerial vehicle with a circuit connection terminal of the gimbal; a pre-installed component disposed on the alignment component, wherein the pre- installed component moves relative to the alignment component to fixedly connect the gimbal to a fuselage; and a locking component disposed on the pre-installed component, wherein the locking component locks the pre-installed component when the pre-installed component moves relative to the alignment component to a preset location.”(Gimbal 11, alignment component 123, pre-installed component 121, and vehicle 100)
Zhao (CN 105517903A)(English Translated) does not teach “wherein the alignment component comprises a gimbal connection plate fixed on the gimbal and a fixing cover fixed on the gimbal connection plate and at least one slideway is formed between the gimbal connection plate and the fixing cover.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in the amended claim 17, these limitations, in combination with remaining limitations of the amended claim 17, are neither taught nor suggested by the prior art of record, therefore the amended claim 17 is allowable.
Claims 19-20 are dependent on the amended claim 17 and are therefore allowable for the same reasons.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571. The examiner can normally be reached Monday-Friday 9Am - 6Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NADER J ALHAWAMDEH/Patent Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831